Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John C. Reich (Reg. #37,703) on 1/26/2022.

The application has been amended as follows: 

8. (Currently Amended) A method of measuring deformation of a surface comprising: 
a. providing an inertial measurement unit (IMU) at or near the periphery of a rolling weight, the IIMU positioned to revolve with the rolling weight; 
b. rolling the rolling weight over the surface to deform the surface; 
c. analyzing one or more signals developed by the IMU during a stationary cycloidal period of the IIMU in which centrifugal forces on the IMU are reduced and a signal developed by the IMU in response to the deformation of the surface is2 enhanced; and 


Allowable Subject Matter
Claims 1, 2, 8 – 13, 16 – 31 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are G. Swift (Re. 27,875) and Katsuhiro et al. (JP 2002340863A) which teach the claimed invention however fail to disclose the limitations of “providing an accelerometer at or near the periphery of a rolling weight, the accelerometer positioned to revolve with the rolling weight”, “analyzing one or more signals developed by the accelerometer during a stationary cycloidal period of the accelerometer in which centrifugal forces on the accelerometer are reduced and a signal developed by the accelerometer in response to the deformation of the surface is enhanced” in combination with all the remaining limitations of the method of measuring deformation of a surface as required by independent claims 1 and 8.  
In addition, note was made to the definition and criticality of the signals analyzed during “stationary cycloidal period” of the accelerometer as indicated by applicant’s response dated 1/28/2021 pages 8 – 9 and the specification at page 5 stating “After several years of experiment it was discovered that the output of an accelerometer positioned so that it measures the deformation of a point located on or near the wheel perimeter at cycloid stationary periods (i.e. when the point to be measured is pressed against the pavement surface beneath a loaded wheel at the point of maximum deformation) has surprisingly low noise and when appropriately positioned, provides an 
Hence the prior art of records fail to teach the invention as set forth in claims 1, 2, 8 – 13, 16 - 31 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 01/28/2021 pp. 6 – 11 and 04/05/2021 pp. 6 - 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861